


COURT OF APPEAL FOR ONTARIO

CITATION: Dupuis v. Waterloo (City), 2020 ONCA 96

DATE: 20200206

DOCKET: M51237 (C66082)

Paciocco J.A. (Motions Judge)

BETWEEN

Jody Elena Dupuis and Stephen Jones

Plaintiffs

(Respondents/
    Responding parties)

and

The Corporation of the City of Waterloo
, Kelly Beth

Schleuter
    and Jacob Harold Thomas

Defendants

(
Appellant/ Moving party
)

Filipe A. Mendes, for the moving party

Matthew Reid, for the responding parties

Heard and released orally: February 4, 2020

REASONS FOR DECISION

[1]

The appellant, The Corporation of the City of Waterloo [Waterloo],
    seeks an extension of time to perfect an appeal that should have been perfected
    on May 14, 2019, some seven and a half months ago. The appellant did not take
    steps to perfect the appeal until after counsel for the respondents took the
    initiative of inquiring whether the appeal would be proceeding, and after the
    registrar served notice of intention to dismiss the appeal. Waterloo finally
    attempted to perfect the appeal on the designated dismissal date, December 17,
    2019, but did not do so successfully because of multiple technical deficiencies
    with its materials. On December 20, 2019, the respondents agreed to extend the
    deadline to January 10, 2020.

[2]

On January 8, 2020, the appellant again attempted to perfect the appeal
    but again, there were multiple errors in the materials and so the required
    documents were not accepted by the registrar. Waterloo now seeks a further
    extension to perfect to February 21, 2020.

[3]

I must decide this motion based on the justice of the case, in all the
    circumstances. The respondents take no issue with the intention of the
    appellant to appeal, and do not rely on the merits of the case in opposing this
    motion. They contend that they have been prejudiced by the seven and a half
    months of accumulated delay and point out that the respondents have been
    waiting since October 12, 2018, to receive payment of the damages and costs
    award that was received. No explanation was offered by the appellant for the
    delays, other than that their efforts were deficient. No explanation was
    offered for why no steps were taken after the transcripts were ready, or why
    efforts to file were inadequate.

[4]

In response, the appellant argues that the material delay that is now
    being addressed is only a few more weeks, and that the case should be decided
    on its merits, not based on technicalities.

[5]

I accept that, ideally, cases should be disposed of on their merits.
    However, the appellant is an experienced litigant, fully represented in this
    action. Despite this, to the prejudice of the respondents, inadequate efforts
    were made to ensure that this appeal was prosecuted with diligence and
    reasonable attention to the timelines and filing requirements imposed by this
    court. Those timelines and rules of the court exist to facilitate the orderly
    and proper disposition of appeals without unreasonable delay. In all the
    circumstances of this case, notwithstanding the preference for dealing with
    appeals on their merits, the justice of this case would not be served if I
    disregard the repeated failure by the appellant to comply with those rules and
    procedures. The motion is therefore dismissed.

[6]

Costs of $5,000 inclusive of applicable taxes and disbursements are
    awarded to the respondents.

David M. Paciocco
    J.A.

